The opinion of the Court was delivered by
Mr. Justice Gary.
The facts connected with this case will appear by reference to the judgment of the trial justice and the instrument of writing marked exhibit “B.”
In considering the appellant’s exceptions, we will adopt the arrangement of respondent’s attorney as to the questions arising under them, as follows:
1. “Is the plaintiff herein an innocent purchaser for value without notice?”
2. “Is the defendant herein estopped from claiming the lien of his bill of sale on the chattel, the purchase money of which it was given to secure?”
3. “Is the bill of sale herein a chattel mortgage?”
1 The instrument in writing set out in the case as exhibit “B” is very similar to that in the case of the State v. Rice, 43 S. C., 200. There is, however, a difference, which we think takes it out of the rule laid down in that case, to wit: that the sum “advanced” was alleged to be in a mule which was thereafter alleged to have been sold to the person making the so-called “advancement.” This paper must be regarded as “an instrument in writing in the nature of a mortgage,” the record of which, under section 1968, was constructive notice to subsequent purchasers of the property therein mentioned. As the plaintiff must be presumed to have had notice of the said instrument of writing, he cannot be regarded as a purchaser for valuable consideration without notice. This disposes of numbers 1 and 3 of the arrangement aforesaid.
*5192 *518The defense of estoppel is eqtdtable in its nature, and the facts relative to it may be reviewed by this Court. After *519careful consideration, this Court is of the opinion that the Circuit Judge was in error in not holding that the defendant was estopped from claiming said property.
It is the judgment of this Court, that the order of the Circuit Court be reversed.